EXHIBIT 12.4 Page 1 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 197,033 $ 236,531 $ 231,058 $ 306,051 $ 276,412 Interest and other charges, before reduction for amounts capitalized and deferred 164,132 138,678 132,226 141,710 138,977 Provision for income taxes 131,285 138,856 153,014 188,662 163,363 Interest element of rentals charged to income (a) 49,761 49,375 47,643 45,955 29,829 Earnings as defined $ 542,211 $ 563,440 $ 563,941 $ 682,378 $ 608,581 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 159,632 $ 138,678 $ 132,226 $ 141,710 $ 138,977 Subsidiary's preferred stock dividend requirements 4,500 - Interest element of rentals charged to income (a) 49,761 49,375 47,643 45,955 29,829 Fixed charges as defined $ 213,893 $ 188,053 $ 179,869 $ 187,665 $ 168,806 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.53 3.00 3.14 3.64 3.61 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT 12.4 Page 2 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 197,033 $ 236,531 $ 231,058 $ 306,051 $ 276,412 Interest and other charges, before reduction for amounts capitalized and deferred 164,132 138,678 132,226 141,710 138,977 Provision for income taxes 131,285 138,856 153,014 188,662 163,363 Interest element of rentals charged to income (a) 49,761 49,375 47,643 45,955 29,829 Earnings as defined $ 542,211 $ 563,440 $ 563,941 $ 682,378 $ 608,581 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 159,632 $ 138,678 $ 132,226 $ 141,710 $ 138,977 Preferred stock dividend requirements 12,026 7,008 2,918 - - Adjustments to preferred stock dividends to state on a pre-income tax basis 5,137 4,113 1,932 - - Interest element of rentals charged to income (a) 49,761 49,375 47,643 45,955 29,829 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 226,556 $ 199,174 $ 184,719 $ 187,665 $ 168,806 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 2.39 2.83 3.05 3.64 3.61 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
